         Case 3:19-cv-00159-LPR Document 25 Filed 08/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS

 Farm Credit Leasing Services Corporation,

                Plaintiff,                                          Case No.: 3:19-cv-00159-LPR
        v.

 Durham Land Leveling, Inc., and Edward
 Gene Durham,

                Defendants.


                                          JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that default judgment is entered against Defendants jointly and severally and in favor of Plaintiff

in the amount of $355,289.92, plus pre-judgment interest in the amount of $90,039.23, as of

August 13, 2021, plus reasonable attorney’s fees of $4,394.64 and $500.00 in costs, for a total

judgment of $450,223.79.


       IT IS SO ADJUDGED this 13th day of August 2021.



                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT COURT




                                                1
